DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 12-14, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 17-20 of U.S. Patent No. 10,750,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the application claims.

Claims 14-18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3 and 8-11, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 6 and 9, 16 are rejected under 35 U.S.C. 102(a) as being anticipated by Litto (2005/0268985). Litto discloses, in figs. 1
Re-claim 1, a pump operated beverage container lid 400, comprising: an enclosure having an interior volume and an outer perimeter, wherein a lower portion of the outer perimeter is configured to removably secure to a beverage container 300; an air pump 1205 disposed within the interior volume of the enclosure; a power source 1310 disposed within the interior volume, wherein the power source is operably connected to the air pump; a switch 1415 disposed on an exterior surface of the enclosure operably connected to the air pump such that actuating the switch actuates the air pump; at least one valve 1025, 1030 disposed through the pump operated beverage container lid, wherein the valve is configured to allow air to pass through the enclosure; a control circuit disposed within the interior volume of the lid operably connected to the power source (see fig. 20); and an aperture disposed on the upper surface and extending through the enclosure wherein the aperture is configured to receive a straw  910 therethrough (see fig. 15).  
Re-claim 2, whereupon actuation of the air pump, the air pump transfers an air from an exterior of the beverage container into an interior 100 of the beverage container.
Re-claim 4, wherein the lower portion of the outer perimeter removably secures to a lip of the beverage container via friction fit (see fig. 90B).
Re-claim 5, wherein the lower portion of the outer perimeter further comprises a threading 750 that removably secures to a lip of the beverage container, wherein the lip of the beverage container comprises a complementary threading 460.


Re-claims 9, 16, further comprising a depressurizing valve 1100 configured to release pressure and prevent pressure from building up inside the beverage container when the pump operated lid is disposed thereon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 and 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jonjic (2006/0021999) in view of Litto.
Re-claim 1, Jonjic discloses, in fig. 9, a pump operated beverage container lid 44, comprising: an enclosure having an interior volume and an outer perimeter, wherein a lower portion of the outer perimeter is configured to removably secure to a beverage container 47; an air pump 8 disposed within the interior volume of the enclosure; a power source 11 disposed within the interior volume, wherein the power source is operably connected to the air pump; a switch 5 disposed on an exterior surface of the enclosure operably connected to the air pump such that actuating the switch actuates the air pump; and an aperture disposed on the upper surface and extending through the enclosure; wherein the aperture is configured to receive a straw  3 therethrough .
Jonjic lacks to disclose at least one valve disposed through the pump operated beverage container lid, wherein the valve is configured to allow air to pass through the enclosure; a control circuit disposed within the interior volume of the lid operably connected to the power source.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Litto, to modify the invention of Jonjic with at least one valve disposed through the pump operated beverage container lid in order to allow air to pass through the enclosure; and a control circuit disposed within the interior volume of the lid in order to electronically control the pump.
Re-claim 2, whereupon actuation of the air pump, the air pump transfers an air from an exterior of the beverage container into an interior of the beverage container.
Re-claim 3, whereupon attachment of the pump operated lid to the beverage container, insertion of the straw through the aperture, and actuation of the air pump occurs, the air pump transfers an air from an exterior of the beverage container into the interior of the beverage container, whereupon the air contacts a liquid inside the beverage container the liquid is displaced upward through and out of the straw.
Re-claim 4, wherein the lower portion of the outer perimeter removably secures to a lip of the beverage container via friction fit.
Re-claims 5, 10, 17, it is obvious or well known to replace the connection of fiction fit with a complement threading or a magnetic lock.
Re-claim 12, Jonjic disclose the aperture having a protrusion to create a seal for the straw.  Although Jonjic lacks to disclose the protrusion made from rubber, it would have been obvious to make the protrusion from rubber for enhancing the sealing between the aperture and the straw.


Allowable Subject Matter
Claims 7, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9, 10 and 12-20have been considered but are moot in view of the new ground of rejections as alleged above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        January 6, 2022